Citation Nr: 1442174	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army, including the Recognized Guerillas, in the service of the U.S. Armed Forces, Far East (USAFFE) from August 1943 to March 1946.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In January 2013, the appellant withdrew her request for a Board hearing.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any records.  The electronic folder in Virtual VA includes a copy of a September 2014 brief, which has been considered by the Board.


FINDING OF FACT

The appellant's husband died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act, Pub. L. No.111-5, § 1002 (enacted February 17, 2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the material facts are not in dispute, and the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Given the specific facts in this case, the Board finds that no action is necessary under the VCAA, and that the case is ready for appellate review. 


II.  Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

In this case, the appellant contends that the Veteran filed a claim for a one-time payment from the FVEC fund.  See June 2011 VA Form 9.  However, the Veteran died in May 1997, which was more than eleven years prior to enactment of the law.  Therefore, the Veteran could not have filed a claim for a FVEC payment because the law and the fund did not exist during his lifetime.  The applicable statute expressly states that, for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a qualifying veteran's death.  Hence, his surviving spouse is not eligible to receive payment on his behalf. 

As the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, the claim must be denied based upon a lack of entitlement under the law.




ORDER

As the appellant is not eligible for a one-time payment from the FEVC, the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


